                  Case 3:19-cr-00217-RS Document 11 Filed 06/12/19 Page 1 of 6



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7050
 7        FAX: (415) 436-7234
          Ajay.krishnamurthy@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) Case No. 19-CR-0217-RS
                                                      )
14           Plaintiff,                               ) STIPULATION AND
                                                      ) PROTECTIVE ORDER
15      v.                                            )
                                                      )
16   BRYAN PETER ROSENTHAL,                           )
                                                      )
17           Defendant.                               )
                                                      )
18

19

20           Plaintiff United States of America, by and through DAVID L. ANDERSON, United States
21 Attorney for the Northern District of California, and Ajay Krishnamurthy, Assistant United States

22 Attorney for the Northern District of California, and the defendant, BRYAN PETER ROSENTHAL,

23 through his undersigned counsel, hereby stipulate and agree as follows:

24           a)      This is a case in which the defendant is charged with crimes involving victims and/or
25 witnesses who are minors (the Child Victims). As such, the Child Victims are entitled to certain

26 statutory protections, including: (1) Title 18, United States Code, section 3509, which affords certain

27 confidentiality protections to the Child Victims, including the requirement that the Child Victims’ names

28 not be included in any public filings and that the parties keep the names of child victims in a secure

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-CR-0217-RS
                 Case 3:19-cr-00217-RS Document 11 Filed 06/12/19 Page 2 of 6



 1 place to which no person who does not have reason to know their contents has access; (2) Title 18,

 2 United States Code, section 3771, which affords any victim of a crime the right to be treated with

 3 fairness and respect for his or her dignity and privacy; and (3) Title 18, United States Code, section

 4 3509(m), which provides that a court shall deny defense requests to copy, photograph, duplicate, or

 5 otherwise reproduce material constituting child pornography if the government makes the material

 6 reasonably available to the defendant and provides ample opportunity for the defense to examine it at a

 7 government facility.

 8          b)      Some of the discovery materials the government intends to produce in this case may

 9 include materials falling into one or more of the following categories (collectively, Protected

10 Information):

11          1. Personal Identifying Information of any individual, including without limitation any person’s

12               date of birth, social security number, residence or business address, telephone numbers, email

13               addresses, driver’s license number, professional license number, family members names, or

14               criminal histories (Personal Identifying Information);

15          2. The names and other personal information of Child Victims;

16          3. Financial information of any individual or business, including without limitation bank

17               account numbers, credit or debit card numbers, account passwords, contact information, and

18               taxpayer identification numbers (Financial Information); and

19          4. Medical records or other patient information of any individual covered by the Health

20               Insurance Portability and Accountability Act of 1996 (HIPPA) (Medical Information);

21          c)      The government seized or otherwise obtained certain electronic devices and/or the

22 content of certain electronic storage or communication accounts from the defendant (Defendant’s

23 Electronic Devices) that may contain private and confidential information relating to Child Victims and

24 other individuals, including potentially personally identifiable information such as account numbers,

25 social security numbers, and dates of birth. Due to the nature in which the information is stored, it

26 cannot practicably be redacted.

27          d)      The government is in possession of recorded interviews of Child Victim(s) (Victims

28 Interviews) that may contain private and confidential information relating to Child Victims and other

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-CR-0217-RS
                 Case 3:19-cr-00217-RS Document 11 Filed 06/12/19 Page 3 of 6



 1 individuals, including potentially personally identifiable information such as account numbers, social

 2 security numbers, and dates of birth. Due to the nature in which the information is stored, it cannot

 3 practicably be redacted.

 4          THEREFORE, THE PARTIES STIPULATE AND AGREE that the Court should enter an order

 5 restricting the disclosure of the Protected Information described above as follows:

 6          1.      All Protected Information produced by the government in this matter that is not

 7 maintained on Defendant’s Electronic Devices shall be stamped on its face “PROTECTED

 8 INFORMATION – SUBJECT TO PROTECTIVE ORDER.” All information stored on Defendant’s

 9 Electronic Devices, and the Victim Interviews, will also be deemed Protected Information and subject to

10 the terms of this Protective Order.

11          2.      The following individuals (the “Defense Team”) may access and review Protected

12 Information for the sole purpose of preparing the defense and for no other purpose:

13                  a)     Counsel for defendant who have made an appearance in this matter; and

14                  b)     Persons employed by defense counsel to assist with the preparation of the

15          defense, including legal assistants, experts, and investigators, but only after any such individual

16          has reviewed, signed, and dated a copy of this Protective Order to reflect his or her agreement to

17          be bound by it.

18          3.      The Defense Team may review with the defendant all discovery material produced by the

19 government, but shall not provide the defendant with copies of, or permit the defendant to make copies

20 of or have unsupervised access to, any discovery material produced by the government that contains

21 Protected Information, unless the Personal Identifying Information, Financial Information, and/or

22 Medical Information has first been entirely redacted from the discovery materials. Discovery material

23 that clearly pertains to the defendant and does not contain Protected Information regarding any other

24 person (e.g., a defendant’s own bank records, telephone records, and business records) may be provided

25 to the defendant unredacted.

26          4.      The Defense Team shall not disclose the substance of any Protected Information received

27 from the government in the above-captioned matter to any third party without the express written

28 permission of the government or the approval of this Court.

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-CR-0217-RS
                 Case 3:19-cr-00217-RS Document 11 Filed 06/12/19 Page 4 of 6



 1          5.      The Defense Team shall refer to any Child Victim only by his or her self-identified

 2 pseudonym or first and last initials in all pleadings and at any court hearings.

 3          6.      If the Defense Team files a pleading that references, contains, or attaches Protected

 4 Information subject to this Protective Order, any portion of that pleading that references, contains, or

 5 attaches Protected Information must be filed under seal. The Defense Team shall comply with Criminal

 6 Local Rule 56-1 to ensure that Protected Information is not improperly disclosed but that any sealing

 7 order is limited to those portions of the pleading for which there is a valid basis to seal.

 8          7.      All review and examination of Defendant’s Electronic Devices and the Victim Interviews

 9 will be conducted at the offices of the San Francisco Police Department, located at 850 Bryant Street,

10 San Francisco 94103. At the request of the Defense Team, the examination may be conducted outside

11 the presence of an agent or other government representative. The reviewing room will be equipped with

12 a computer that will permit the Defense Team to access a hard drive containing the Defendant’s

13 Electronic Devices. The reviewing computer will have software installed on it that will permit the

14 Defense Team to access and analyze the data. Additional software tools may be installed on the

15 reviewing computer at the request of the Defense Team and with the prior approval of SFPD.

16          8.      The Defense Team shall not make, nor permit to be made, any copies of the alleged child

17 pornography contained in the Defendant’s Electronic Devices and shall not remove from the

18 government facility any child pornography. The Defense Team will be allowed to copy electronic

19 information that is not contraband and compile a report without contraband images or videos

20 documenting the examination, and this information may be stored on removable media that may be

21 removed from the facility subject to confirmation by SFPD agents that the removable media does not

22 contain child pornography images.

23          9.      After any judgment or disposition has become final and there are no pending

24 proceedings, challenges, appeals, or habeas motions in the case, and after the deadline for any 28 U.S.C.

25 § 2255 motion has expired, the Defense Team shall destroy all documents and electronic media subject

26 to this Protective Order, delete any electronic copies of such documents or electronic media, or return

27 such documents or electronic media to the government. Should the Defense Team seek to retain copies

28 of any documents or electronic media that would otherwise be subject to this Protective Order, the

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-CR-0217-RS
                  Case 3:19-cr-00217-RS Document 11 Filed 06/12/19 Page 5 of 6



 1 Defense Team may seek from government counsel copies of such documents or electronic media with

 2 all Protected Information appropriately redacted, or may seek any other appropriate relief from the

 3 Court.

 4          10.      This Protective Order applies to all attorneys associated with the above case who have

 5 knowledge of this Protective Order, regardless of the nature of their involvement in the case. This

 6 Order shall be binding on all subsequent attorneys who represent the defendant in this case or any other

 7 person who comes into possession of the documents disclosed to the Defense Team under this Protective

 8 Order.

 9          11.      Any disputes about this Protective Order, including any dispute about the government’s

10 decision to designate materials as Protected Information, shall be resolved by this Court only after

11 counsel for the United States and the defendant have first conferred and attempted to resolve the dispute.

12 Defense counsel shall first raise any disputed designation with the government in writing. If the

13 government does not then agree to change the designation, the defense may raise the issue with the

14 Court.

15          12.      This stipulation is without prejudice to any party applying to the Court to modify the

16 terms of this Protective Order. This Court shall retain jurisdiction to modify this Protective Order upon

17 motion of any party even after the conclusion of district court proceedings in this case.

18

19     IT IS SO STIPULATED.                                  DAVID L. ANDERSON
                                                             United States Attorney
20

21
       Dated: June 11, 2019                                  __/s/___________________________________
22
                                                             AJAY KRISHNAMURTHY
23                                                           Assistant United States Attorney

24

25                                                           __/s/___________________________________
                                                             ELLEN LEONIDA
26                                                           Counsel for Defendant
27

28

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-CR-0217-RS
             Case 3:19-cr-00217-RS Document 11 Filed 06/12/19 Page 6 of 6



 1    IT IS SO ORDERED.

 2

 3    Dated: 6/12/19                               HON. RICHARD SEEBORG
                                                   United States District Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] PROTECTIVE ORDER
     19-CR-0217-RS
